              Case 1:15-cv-02739-LAP Document 199 Filed 11/13/20 Page 1 of 4




               TELEPHONE: 1-212-558-4000
                                                                         125 Broad Street
                FACSIMILE: 1-212-558-3588
                  WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                      ______________________

                                                                       LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                        BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                              BEIJING • HONG KONG • TOKYO

                                                                                  MELBOURNE • SYDNEY




                                                             November 13, 2020

Via ECF
The Honorable Loretta A. Preska,
    United States District for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.
               Re:      Petersen Energía Inversora S.A.U. v. Argentine Republic and YPF S.A., No. 15 Civ.
                        2739 (LAP) (“Petersen”); Eton Park Capital Mgmt. et al. v. Argentine Republic and
                        YPF S.A., No. 16 Civ. 8569 (LAP) ) (“Eton Park”)
Dear Judge Preska:

               On behalf of Defendants Argentine Republic (the “Republic”), and YPF S.A. (“YPF”), I
request a pre-motion conference regarding Burford Capital LLC’s (“Burford”) refusal to produce any
documents in response to Defendants’ document requests (attached hereto as Exs. 1-2) or Rule 45 subpoena
(Ex. 3) and respectfully request that the Court order Burford to produce all responsive documents in its
possession, custody, and control.

                Burford is effectively the plaintiff in these cases, having acquired in Petersen’s Spanish
bankruptcy proceedings for €15 million the right to prosecute and make all strategic decisions concerning
Petersen’s claims. Burford subsequently agreed to fund the Eton Park action as well, in exchange for the
lion’s share of any recovery. (Ex. 4 (2019 Annual Rpt.) at 63).) Burford is also actively trading portions of
its claims to hedge funds and other third party investors—                                —and even touts its
efforts to create a “secondary market” for its interest in this litigation. (Id. at 61; Ex. 5 (“Bogart Tr.”) at
252:21-253:10.) Burford has collected $236 million from such sales, which have often been made in response
to major milestones in these proceedings, including this Court’s rulings. (Ex. 4 at 6, 63-64; Bogart Tr. at
278:24-279:4.) Burford now values these claims at over $1 billion—
      . (See Ex. 4 at 62-64; Bogart Tr. 221:15-20.)

                Burford has regularly discussed these cases with prospective third-party investors, in its SEC
filings, and on public conference calls. Burford has covered a wide range of topics, including (i) its due
diligence on Petersen’s claims; (ii) the circumstances giving rise to the Republic’s expropriation of Repsol’s
YPF Class D shares; (iii) the Petersen Claim Prosecution Agreement; (iv) Burford’s views of the parties’
rights under YPF’s bylaws; and (v) the scope of alleged damages here. (Ex. 6 (2019 Q4 Earnings Call) at 7-
8; Ex. 4 (2019 Annual Rpt.) at 63; Ex. 7 (2016 Annual Rpt.) at 13-14.) Yet Burford has refused to produce
any documents at all or provide deposition testimony about core issues. The Court should not permit Burford
to control the prosecution of this litigation and seek a billion-dollar “jackpot” from this Court—like Burford
                Case 1:15-cv-02739-LAP Document 199 Filed 11/13/20 Page 2 of 4




    The Honorable Loretta A. Preska                                                             -2-


tried to do when it helped fund Steven Donziger’s spurious claims against Chevron1—without meeting its
basic discovery obligations.

                                                Background
                In March 2015, Burford acquired the right to prosecute Petersen’s claims from Petersen’s
Spanish bankruptcy receiver. (See Ex. 8.) Under its agreement with Petersen, Burford completely controls
the conduct of the case. (Id. § 4.3(b) (empowering Burford to “take any and all actions on behalf of [Petersen]
that [Burford] may deem necessary or advisable to prosecute the Claims”).) On November 3, 2016, the same
date that the Eton Park complaint was filed, Burford provided financing for Eton Park’s claims. On July 28
and September 21, Defendants served requests for Burford’s documents. (Exs. 1-2.) Plaintiffs’ counsel
refused to produce documents from Burford on the theory that they were not in Plaintiffs’ “control” and
subsequently refused to accept service of a Rule 45 subpoena. During negotiations with Burford’s newly
retained counsel on October 19 and 22, Defendants agreed to narrow the subpoena and work with Burford to
reduce any burden of production. (Ex. 9.) Nevertheless, Burford’s counsel sent Defendants a letter on
October 26 saying Burford would not produce any documents or even a privilege log. (Ex. 10.)

                Burford stonewalled further during the October 29 deposition of its CEO, Christopher Bogart.




                                                                      . (See, e.g., Bogart Tr. 38:8-19, 76:20-
77:4, 105:16-23, 124:21-125:15, 138:18-140:18, 243:13-24.)

                    (see id. at 205:12-14, 208:17-209:12)—long after Burford caused the Petersen Complaint
to be filed on April 8, 2015.

                                                                        . (See id. at 122:5-123:18.)

                                               Argument
               Defendants’ document requests and subpoena plainly seek relevant documents from Burford,
                                               2

including (i) documents concerning the negotiation of the claim prosecution agreements and documents
Burford obtained during due diligence (relevant to standing); (ii) documents Burford received from the
Eskenazis (in its meetings with them or otherwise) (relevant to various defenses concerning the Eskenazis’
conduct, including unclean hands, void ab initio and assumption of risk); and (iii) documents concerning

1
   Burford provided $4 million to plaintiffs in the Chevron litigation, hoping its relatively small investment
“could work out to a 100-to-1 jackpot.” https://www.nytimes.com/2015/10/25/magazine/should-you-be-
allowed-to-invest-in-a-lawsuit.html.
2
 Even though not technically a plaintiff, Burford must respond to document requests because it is “closely
connected to the litigation” and has a “substantial interest” in the outcome. See Bank of N.Y. v. Meridien
BIAO Bank Tanzania Ltd., 171 F.R.D. 135, 148 (S.D.N.Y. 1997) (Francis, J.).
               Case 1:15-cv-02739-LAP Document 199 Filed 11/13/20 Page 3 of 4




 The Honorable Loretta A. Preska                                                                   -3-


Petersen’s supposed damages (a subject Buford routinely discusses on public conference calls). (See Petersen
Compl. ¶¶ 50-54, 67; Argentina’s Answer in Petersen at pp. 23, 26-27.) Burford says collecting these
documents is “burdensome,” but has not bothered even to search for documents, let alone engage on how to
minimize burden (custodians, search terms, date ranges) or provide a privilege log.

                Burford has taken the extreme position that all the documents it generates in the course of its
business are privileged or work product because they relate, in some way, to litigation. This is not tenable.
Burford is not a law firm. It is, in Burford’s words, “fundamentally a business run by . . . lawyers.” (Ex. 4
(2019 Annual Rpt.) at 71.) Privilege and work product do not extend to business communications.
Koumoulis v. Indep. Fin. Mktg. Grp., 295 F.R.D. 28, 37-38 (E.D.N.Y. 2013); Acceleration Bay LLC v.
Activision Blizzard, Inc., 2018 WL 798731, at *1-2 (D. Del. Feb. 9, 2018) (work product doctrine does not
extend to communications between litigation funder and plaintiff “before any [litigation financing] agreement
was reached”). In any event, Burford has waived any privilege as a result of its many communications with
third parties. See N.Y. Times Co. v. U.S. Dep’t of Justice, 939 F.3d 479, 496 (2d Cir. 2019). Moreover, even
though Burford bears the “heavy burden” of proving the existence of any privilege, In re Grand Jury
Subpoena, 510 F.3d 180, 183 (2d Cir. 2007), Burford has refused to produce a privilege log or otherwise met
the requirements of Rule 26(b)(5), Rule 45(e)(2), and Local Rule 26.2. Thus, Burford has now waived any
privilege it may once have had. Au New Haven, LLC v. YKK Corp., 2018 WL 333828, at *2 (S.D.N.Y. Jan.
5, 2018) (Netburn, J.); SEC v. Yorkville Advisors, 300 F.R.D. 152, 166 (S.D.N.Y. 2014) (Pitman, J.).

                Even if Burford had a basis to assert work product, that protection is not absolute. See Fed.
R. Civ. P. 26(b)(3)(A)(ii). Defendants have a substantial need for at least two categories of documents and
testimony. First, under Spanish law, the Petersen Claim Prosecution Agreement is a disguised assignment
of Petersen’s claim, which deprives Petersen of standing. (See Argentina’s Answer in Petersen at pp. 26-27;
YPF’s Answer in Petersen at p. 19; see also Ex. 11 (Oct. 2014 Liquidation Plan) § 3.2 (seeking “sale or
assignment” of claims); Ex. 12 (Langdell Bid) ¶ 5 (bidder explaining that a sale of the claims could lead to
potential standing issues).) Because the interpretation of that contract is central to this defense, Defendants
are entitled to discovery regarding the negotiating history of an agreement between arms-length
counterparties, particularly since Mr. Bogart is listed as a potential witness on this issue in Plaintiffs’ initial
disclosures. (See Ex. 13). See Gerszberg v. Li & Fung (Trading) Ltd., 215 F. Supp. 3d 282, 293 (S.D.N.Y.
2016) (Engelmayer, J.) (discovery of negotiating history, including prior drafts of agreement and written and
oral communications between the signatories, could bear on standing issue).

               Second, to the extent that the Eskenazis or Petersen provided Burford with any factual
materials regarding their conduct in operating YPF or during the intervention and expropriation process,
those materials should be produced, especially because both Petersen and the Eskenazis have not produced
any documents on these issues. See SEC v. Vitesse Semiconductor Corp., 771 F. Supp. 2d 310, 314 (S.D.N.Y.
2011) (Rakoff, J.) (ordering disclosure of report summarizing factual findings of internal investigation).

                                                 *       *      *
                While Burford has continuously marketed its “investment” in Petersen and Eton Park to the
world, it is obstructing discovery from Defendants by pretending to be a third-party here. Burford should be
compelled to fully respond to Defendants’ document requests and subpoena.
             Case 1:15-cv-02739-LAP Document 199 Filed 11/13/20 Page 4 of 4




 The Honorable Loretta A. Preska                                             -4-


                                                Respectfully,

                                                /s/ Robert J. Giuffra, Jr.

                                                Robert J. Giuffra, Jr.




cc:   Counsel of Record

      Pamela Jarvis, Esq.
      (Joseph Hage Aaronson LLC)
